DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on December 03, 2020 was received.  Claim 1 was amended, support for amendment can be found in cancelled claim 8.  
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 05, 2020. 
		

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0275699 A1) in view of Bush et al. (US 2010/0294725 A1) on Claims 1-9 are withdrawn, because the claims have been either amended or cancelled.
Claims 1-7 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0275699 A1) in view of Bush et al. (US 2010/0294725 A1) and Reed et al. (US 2014/0200266 A1).
Regarding claim 1, Zhang teaches a thermoset or curable aqueous binder composition (Abstract, [0006], [0024], [0026]) comprising: (i) a polyacid comprising carboxyl-containing polymer, such as polycarboxylic acid that prepared from one or more carboxylic acid monomers, such as polyacrylic acid ([0008], [0019], [0035]), which reads on the claim limitation of one or more polyaicd comprising at least two carboxylic acid group, or salts thereof as admitted by Applicant in claim 4; (ii) the binder also include an hydroxyl and amino group containing cross-linking agent include a polyol such as pentaerythritol, the crosslinking agent also include amino alcohol such as trithanolamine (TEA) (trihydric polyol, with hydroxyl groups) ([0022]), which reads on the claim limitation of a mixture of two or more polyols including pentaerythritol and one or more additional polyol having at least two hydroxyl groups; (iv) the binder composition includes starches (carbohydrate), in an amount of about 30% to about 70% by weight ([0015], [0016]), which reads on the claim limitation of (iv) from 25 to 70 wt.%, based on the total solids weight of the curable aqueous compositions, of one or more carbohydrate; the molar ratio of hydroxyl groups in cross-linking agent to carboxyl groups in carboxyl-containing polymer, may vary from about 0.5 to about 2.5 ([0026]), which reads on the claim limitation of wherein the ratio of the number of equivalents of the carboxylic acid groups or salts thereof in the (i) one or more polyacid, to the total number of equivalents of the hydroxyl groups in the (ii) mixture of two or more polyols is from 1/0.01 to 1/10. 

Zhang does not explicitly disclose the carbohydrate is chosen form a reducing sugar and a maltodextrin, but teach the starch.  A reducing sugar and a maltodextrin 
Regarding claim 2, Zhang teaches wherein the composition further comprises (v) one or more phosphorous-containing catalyst (([0024]).
Regarding claim 3, Zhang teaches wherein the (i) one or more polyacids is polyacrylic acid a polymeric polyacid and maleic acid (an organic acid as admitted by Applicant on page 9 lines 27 to page 10, lines 7 of current Speciation) ([0008], [0019]) .  
Regarding claim 4, Zhang teaches wherein the (i) one or more polyacids is polyacrylic acid a polymeric polyacid ([0008], [0019]).  
Regarding claim 5, Zhang teaches an aqueous binder composition as disclosed above.  Zhang does not explicitly teaches comprising (iii) from 1 to 5 wt.%, based on the total solids weight of the curable aqueous composition, of one or more azetidinium group containing resins. However, an analogous art, Bush teaches an aqueous binder composition comprising polysaccharide such as starch, and a resin having azetidinium functional groups to cross link with the polysaccharide to improve its water resistance and mechanical properties ([0019], [0028], [0035]), the dry solids content of the azetidinium-functional resin will typically represent from about 0.1 wt % to about 10 wt %, of the dry solids content of the polysaccharide ([0036]), the dry solids content of an aqueous solution or dispersion of the polysaccharide typically ranges from about 5% to about 50% by weight  ([0036]), therefore the amount of azetidinium-functional resin from 
Regarding claim 6, Zhang teaches wherein the crosslinking agent also include amino alcohol such as trithanolamine (TEA) (trihydric polyol, with hydroxyl groups) ([0022]).
Regarding claim 7, Zhang teaches a aqueous binder composition as disclosed above.  Zhang does not explicitly teaches wherein the (iii) azetidinium group containing resins are chosen from the aminoamides of epihalohydrin. However, an analogous art, Bush teaches an aqueous binder composition comprising polysaccharide such as starch, and a resin having azetidinium functional groups to cross link with the polysaccharide to improve its water resistance and mechanical properties ([0019], [0028], [0035]), such as polyamidoamine and a halohydrin (e.g., epichlorohydrin ([0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an azetidinium group containing 
Regarding claim 9, Zhang teaches wherein the molar ratio of hydroxyl groups in cross-linking agent to carboxyl groups in carboxyl-containing polymer, may vary from about 0.5 to about 2.5 ([0026], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). 

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant's arguments filed on December 03, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Zhang teaches away from the instantly recited carbohydrate, because the binders containing starch give improved wet tensile testing results;
The instantly recited composition enables unexpected results with 50%wt of solids and 1 wt% of azetidinium.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees.  Zhang reference itself does not teach away from the present claimed invention, because Zhang does not disclose that the Maltodextrin cannot be used.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971);  “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
The rebuttal by the unexpected performance for the claimed method on prima facie obviousness is not commensurate in regards to claims, in that claims are broader than evidence presented for unexpected results. Applicant claimed 25 to 70 wt% of carbohydrate, and form 0.5 to 12 wt% of azetidinium.  In addition, Bush disclosed the use of a resin having azetidinium functional groups to cross link with the polysaccharide to improve its water resistance and mechanical properties ([0028]).  Therefore combining azetidinium functional groups to cross link to improve we tensile is not unexpected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTWTH.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI Y ZHANG/Primary Examiner, Art Unit 1717